 


109 HRES 362 IH: Commending the Philadelphia Coalition for its principled, open, and integrated approach to eradicating racism and intolerance, and for its determination to confront the past and work toward the future.
U.S. House of Representatives
2005-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 362 
IN THE HOUSE OF REPRESENTATIVES 
 
July 14, 2005 
Mr. Hastings of Florida (for himself, Ms. Eddie Bernice Johnson of Texas, Mr. Cummings, Mr. Meek of Florida, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Mr. Pickering, Mr. Lewis of Georgia, Mr. Watt, and Mr. Wicker) submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Commending the Philadelphia Coalition for its principled, open, and integrated approach to eradicating racism and intolerance, and for its determination to confront the past and work toward the future. 
 
Whereas on June 21, 1964, three Civil Rights workers—Andrew Goodman, James Chaney and Michael Schwerner—came to Neshoba County, to investigate the burning of Mount Zion Baptist Church, in Longdale, Mississippi; 
Whereas the 3 men were pulled over in Philadelphia, Mississippi and thrown into jail, then released and ordered to leave town; 
Whereas the Civil Rights workers were subsequently chased down and murdered by a mob of Ku Klux Klansmen; 
Whereas Edgar Ray Killen was a member of the Ku Klux Klan and orchestrated the murders; 
Whereas Edgar Ray Killen was tried for the murders and acquitted by an all-white jury in 1967 when one juror refused to convict Mr. Killen because he was a preacher; 
Whereas Mr. Killen remained free for 41 years following the murder without further prosecution; 
Whereas in March, 2005, a task force of city, county, and tribal leaders formed the Philadelphia Coalition, charged with helping to plan the public commemoration [of the June 21, 1964 murders], to study an appropriate public memorial to the civil rights workers in Neshoba County, and to establish a perpetual structure that would foster racial harmony and reconciliation; 
Whereas the Philadelphia Coalition is multiracial, comprised of white, black, and Choctaw Indian men and women; 
Whereas the Philadelphia Coalition advocated strongly for, and was instrumental in, the reopening of the trial of Edgar Ray Killen in Philadelphia, Mississippi; 
Whereas Edgar Ray Killen was retried and convicted on 3 counts of manslaughter on June 21, 2005; 
Whereas members of the Philadelphia Coalition have created a sense of openness and respect for one another and for the community at large; 
Whereas the Philadelphia Coalition’s efforts and successes have led to a large groundswell of support and unity from the Neshoba County populace; and 
Whereas the work of the Philadelphia Coalition serves as an example for racial tolerance and ethnic understanding not only in Mississippi, but throughout the United States: Now, therefore, be it 
 
That the House of Representatives— 
(1)applauds the Philadelphia Coalition’s commitment to active integration and inclusion of all races, genders, and ethnicities in the face of a crime that arose from intolerance and exclusion; 
(2)commends the Philadelphia Coalition for proving that it is never too late for justice to be served; and 
(3)commends the commitment and determination of the diverse members of the Philadelphia Coalition to come together for the common aims of justice, dialogue, and progress in the face of adversity. 
 
